Per Curiam,
The husband of the appellant, an employee of the H. C. Frick Coke Company, Avas droAvned in the Monongahela river on the night of December 21, 1917, by stepping from the ice on it into a current exposed by a boat cutting its way through the ice. He was returning from the office of the company’s physician, to whom he had been directed to go the day before by his foreman, for the purpose of physical examination. A specific finding of the referee, affirmed by the compensation board, is: “The deceased while returning from Masontown Avhere he had undergone a physical examination at the request of the defendant company was not in the course of his employment and therefore his death was not due to an injury by accident Avhile in the course of his employment AAfith the defendant company.” On appeal to the court beloAv the action of the board was sustained, and this appeal is dismissed on the following from its opinion affirming said action: “In the present case the deceased Avas but an ordinary day laborer, with fixed working hours, without the limits of which his employer was not privileged to call upon him for his services without additional compensation. He had been ordered by his foreman to appear before the company’s physician at Ronco for a physical examination on the evening of December 20, 1917. He did not appear at that time and place, but voluntarily appeared at the home of the physician at Masontown the next evening, thus determining *258for himself when and where he would submit himself for examination. He was not being paid for the time he consumed undergoing the examination or in going to and from the place of examination. He was not injured while performing any duty which he was employed to perform, nor while actually engaged in the furtherance of the business or affairs of his employer.”
Appeal dismissed.